DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Preliminary Amendment, filed 21 December 2021, the status of the claims is as follows:
Claims 21-47 are new; and
Claims 1-21 are cancelled.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6.	Claims 21-36 and 41-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malave et al., U.S. Patent Application Publication No. 2008/0249470 A1 (“Malave”), in view of Shahmirian et al., U.S. Patent Application Publication No. 2004/0122353 A1 (“Shahmirian”), and further in view of Johnson et al., U.S. Patent Application Publication No. 2011/0201911 A1 (“Johnson”).
As to Claim 21, Malave teaches the following:
An glucose monitoring system (see “This invention relates to communication stations for medical devices and, in particular embodiments, to a communication station for use with infusion pumps, analyte monitors/meters such as glucose monitors, glucose meters, or the like.” in para. [0002]) comprising: 
a reader device (“communication station”) 10/500 comprising: 
a display (“LCD”) 504 (see fig. 33 and para. [0145])); 
a wireless communication module (“communication port”) 16 configured to receive data indicative of a glucose level according to a … communication protocol (see “In preferred embodiments, the communication station 10 is connected to the PC 14 through a wired connection to a communication port 16. However, in alternative embodiments, the personal computer may be connected by a wireless connection, a computer network, by modern, or the like. ” in para. [0053]); 
one or more processors (“CPU”) 506 (see fig. 33 and para. [0141]); 
memory (“2 MByte flash memory” and “SMByte DRAM ”) 508 and 510 coupled with the one or more processors 506, the memory 508 and 510 configured to store a glucose monitoring software program that, when executed by the one or more processors 506, cause the one or more processors 506 to (see para. [0141]): 
…
output to the display a graphical user interface comprising a plurality of bar portions (“pie charts”), wherein each bar portion of the plurality of bar portions represents a corresponding percentage of time a plurality of glucose level readings in a predetermined time period were within a corresponding glucose range (see “The pie charts will include 3 pie charts that each covers 7 days of infusion pump and glucose meter data. The Glucose Goals chart includes three sections that show the percentage of glucose meter readings that were above, within, and below range.” in para. [0105]).
	Malave does not teach the following:
a wireless communication module configured to receive data indicative of a glucose level according to a Bluetooth communication protocol
However, Shahmirian teaches the following:
a wireless communication module configured to receive data indicative of a glucose level according to a Bluetooth communication protocol (see “In preferred embodiments, the sensor system and delivery system formats include one or more frequencies, communication protocols, and the like that are used to transfer information between the BG monitoring system 20 and the infusion pump 30. … The communication protocols specify carrier media for communication, such as radio frequency (RF) (including frequency modulated (FM), amplitude modulated (AM), and the like RF), infrared (IR), ultrasonic, audio, light wave, Bluetooth, IRDA, conductive using wires or other direct contacts, and the like.” in para. [0088]-[0089]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Malave’s wireless communication protocol to be a Bluetooth communication protocol, as taught by Shahmirian, because it is a simple substitution of one known communication protocol, i.e. RF or infrared, for another, i.e. Bluetooth, to obtain predicable results, i.e. wireless communication between two devices.  Furthermore, Malave and Shahmirian are in the same field of endeavor, i.e. communication of glucose data from a glucose sensor system.
Malave in view of Shahmirian does not teach the following:
output to the display a glucose sensor expiration time in a time unit based on a comparison of the glucose sensor expiration time and a predetermined threshold, and …
However, Johnson teaches the following:
output to the display a glucose sensor expiration time (“remaining sensor life indicator”) 714 in a time unit based on a comparison of the glucose sensor expiration time and a predetermined threshold (see “In the embodiment of FIG. 7, the user interface 710 also includes a remaining sensor life indicator 714. In this embodiment, the dark portion 715 of the indicator 714 illustrates a portion of the sensor life that remains (relative to the entire length of the rectangular icon). In this embodiment, the indicator 714 also indicates an estimated time period for which the current sensor is suitable for use. Suitability may be based on expiration of the glucose sensor, accuracy of the glucose sensor data, noise associated with the glucose sensor data, time since sensor insertion, an algorithmic determination of sensor end-of-life, or the like. In particular, the indicator 714 illustrates that the current sensor is suitable for use for another two days. Depending on the embodiment, the time estimate of a remaining sensor life indicator may be only displayed when sensor life is below a predetermined threshold, such as one week, two days, or one day, for example. Depending on embodiment, sensor life indicators such as the indicator 714 of FIG. 7 may be included in various other user interfaces that are displayed on receivers, such as in the status window 630 of FIGS. 6A and 6B.” in para. [0076]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Malave in view of Shahmirian to display a “remaining sensor life indicator”, as taught by Johnson, in order to inform the user of when the sensor will expire and in need of replacement.
As to Claim 22, Johnson teaches the following:
wherein the time unit is a first time unit if the sensor expiration time is above the predetermined threshold (see para. [0076]).
As to Claim 23, Johnson teaches the following:
wherein the time unit is a second time unit if the sensor expiration time is not above the predetermined threshold (see para. [0076]).
As to Claim 24, Johnson teaches the following:
wherein the first time unit is a unit of days, and the second time unit is a unit of hours (see para. [0076]). 
As to Claim 25, Johnson teaches the following:
wherein the first time unit is a unit of hours, and the second time unit is a unit of minutes (see para. [0076]).
As to Claim 26, Johnson teaches the following:
wherein the glucose sensor expiration time is rounded up according to the first time unit or the second time unit (see para. [0076]).
As to Claim 27, Johnson teaches the following:
wherein the predetermined threshold is twenty-four hours (see para. [0076]).
As to Claim 28, Johnson teaches the following:
wherein the predetermined threshold is thirty minutes (see para. [0076]). 
As to Claim 29, Johnson teaches the following:
wherein the glucose sensor expiration time is displayed on a home screen graphical user interface (see para. [0076]).
As to Claim 30, Johnson teaches the following:
wherein the glucose sensor expiration time is displayed alone in a separate graphical user interface (see para. [0076]).
As to Claim 31, Johnson teaches the following:
wherein the predetermined time period is user configurable (see para. [0076]).
As to Claim 32, Malave teaches the following:
wherein the graphical user interface further comprises a graphical element provided to enable a user to change the predetermined time period (see para. [0102]).
As to Claim 33, Malave teaches the following:
wherein the graphical element is configured to set the predetermined time period to seven days (see para. [0102]).
As to Claim 34, Malave teaches the following:
wherein the graphical element is configured to set the predetermined time period to fourteen days (see para. [0102]).
As to Claim 35, Malave teaches the following:
wherein the graphical element is configured to set the predetermined time period to thirty days (see para. [0092]).
As to Claim 36, Malave teaches the following:
wherein the graphical element is configured to set the predetermined time period to ninety days (see para. [0092]).
As to Claim 41, Malave teaches the following:
an on body electronics unit (“glucose monitor system”) 1001 configured to be worn on a user’s skin (see para. [0129]), the on body electronics unit 1001 comprising:
an on body electronics unit housing (“subcutaneous glucose sensor set 1010” and “glucose monitor 18”) 1010/18 (see figs. 30 and 31); 
a glucose sensor (“sensor”) 1012, at least a portion of which is configured to be positioned in the user’s body and detect the glucose level in a bodily fluid of the user (see para. [0127]); 
on body electronics (“housing) 1106 disposed within the on body electronics unit housing 1010/18 and coupled with the glucose sensor 1012, the on body electronics 1108 comprising one or more processors (“printed circuit board”) 1108, a battery (“batteries”) 1110 and an antenna (not labeled, see wireless signal between “glucose monitor 18” and “data processor 200” in fig. 31), and wherein the on body electronics 1106 are configured to transmit the data indicative of the glucose level to the reader device 10/500 according to the Bluetooth communication protocol (see fig. 31).
As to Claim 42, Malave teaches the following:
a sensor insertion device (“insertion needle”) 1014, wherein the on body electronics unit 1001 is pre-loaded in an interior of the sensor insertion device 1014 (see fig. 30).
As to Claim 43, Malave teaches the following:
wherein the interior of the sensor insertion device 1001 comprises a sterile environment (see para. [0136]).
As to Claim 44, Malave teaches the following:
wherein the glucose sensor 1012 has a predetermined monitoring time period of about ten days or more (see para. [0102]).
As to Claim 45, Malave teaches the following:
wherein the glucose sensor 1012 has a predetermined monitoring time period of about fourteen days or more (see para. [0102]).
As to Claim 47, Malave teaches the following:
wherein the glucose sensor 1012 is a transcutaneous glucose sensor (see para. [0135]).
7.	Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malave in view of Shahmirian, and further in view of Johnson, as applied to claim 21 above, and further in view of Desborough et al., U.S. Patent Application Publication No. 2012/0172694 A1 (“Desborough”).
As to Claim 46, Malave in view of Shahmirian, and further in view of Johnson teaches the subject matter of claim 21 above.  Malave in view of Shahmirian, and further in view of Johnson does not teach the following:
wherein the reader device is a smartphone.
However, Desborough teaches the following: 
a reader device (“computing platform”) 52 is a smartphone (see “Computing platforms 52 and 56 may comprise processors, memory, input/output devices, display devices, etc., to enable or support applications. For example, a memory may store instructions that are executable by a processor to perform one or more functions, tasks, processes, etc. In particular implementations, computing platforms 52 and 56 may comprise any one of several types of computing devices such as, for example, a server, personal computing, notebook computer, cell phone, smart phone, just to provide a few examples. Computing platforms 52 and 56 may comprise a graphical user interface (GUI) that facilitates user interaction with applications.” in para. [0062], and fig. 8).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Malave’s reader device (“communication station”) 10/500 to be a smartphone, as taught by Desborough, because it is a simple substitution of one known reader device, i.e. PC, for another, i.e. smartphone, to obtain predicable results, i.e. providing computing and output device for a user.  Furthermore, Malave and Desborough are in the same field of endeavor, i.e. communication of glucose data from a glucose sensor system to a computing and output device.
Allowable Subject Matter
8.	Claims 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 37-40, neither Malave nor the prior art of record teaches the glucose monitoring system of base claim 21, including the following, in combination with all other limitations of the base claim:
wherein the glucose monitoring software program, when executed by the one or more processors, further causes the one or more processors to:
determine if a glucose sensor warmup time is active and, if so, output to the display the glucose sensor warmup time, wherein the glucose sensor warmup time indicates a time remaining until a glucose sensor is ready.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        04/08/2022